Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2022 has been entered.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 35-37 are pending in the present application.  The instant claims are rejected as indicated below.

Claim Rejections - 35 USC § 102
The rejection of claims 35-37 under 35 U.S.C. 102(a)(1) over Upasani et al. (WO 2013/056181 cited by applicant on IDS submitted 11/30/2016) is maintained.
Upasani et al. teaches 3,3-disubstituted 19-nor pregnane compounds of the

    PNG
    media_image1.png
    267
    228
    media_image1.png
    Greyscale
wherein

    PNG
    media_image2.png
    33
    683
    media_image2.png
    Greyscale
, pharmaceutically acceptable salts and compositions thereof (see the entire article, especially paragraphs 00246 and 00250; claims 25 and 27). 
As recognized by MPEP § 2131.02,
when the compound is not specifically named, but instead it is necessary to select portions of teachings within a reference and combine them, e.g., select various substituents from a list of alternatives given for placement at specific sites on a generic chemical formula to arrive at a specific composition, anticipation can only be found if the classes of substituents are sufficiently limited or well delineated. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990). If one of ordinary skill in the art is able to “at once envisage” the specific compound within the generic chemical formula, the compound is anticipated. One of ordinary skill in the art must be able to draw the structural formula or write the name of each of the compounds included in the generic formula before any of the compounds can be “at once envisaged.” One may look to the preferred embodiments to determine which compounds can be anticipated. In re Petering, 301 F.2d 676, 133 USPQ 275 (CCPA 1962); and
In In re Schauman, 572 F.2d 312, 197 USPQ 5 (CCPA 1978), claims to a specific compound were anticipated because the prior art taught a generic formula embracing a limited number of compounds closely related to each other in structure and the properties possessed by the compound class of the prior art was that disclosed for the claimed compound. The broad generic formula seemed to describe an infinite number of compounds but claim 1 was limited to a structure with only one variable substituent R. This substituent was limited to low alkyl radicals. One of ordinary skill in the art would at once envisage the subject matter within claim 1 of the reference. 

As shown above, Upasani et al. teaches

    PNG
    media_image1.png
    267
    228
    media_image1.png
    Greyscale
wherein R1c is one of 12 substituents.  Based on the limited definition of R1c and the exemplification of R1c as hydrogen:

    PNG
    media_image3.png
    210
    228
    media_image3.png
    Greyscale
, (see claim 25, 1st compound, row 4 of page 185, Upasani et 
al. WO 2013/056181), the skilled artisan in the art at the time of the present invention 
would have readily envisaged the other 11 compounds including the instantly claimed
compound, i.e., compound of formula XVc wherein R1c is CH3. 
For these reasons, the instant claims are rendered anticipated. 

Response to Arguments
Applicant continues to argue that when the number of possible stereoisomers, prodrugs, and isotopic variants are considered, it becomes readily apparent that the disclosed genus is orders of magnitude larger than 12 compounds and, thus, the reference does not anticipate the instant claims.  Applicant also argues the stereochemistry of the compounds of Formula XVc, which the Examiner refers to as “base compounds”, differ from that of the instantly claimed compounds.  Applicant’s argument was considered but not persuasive for the following reasons.
As discussed above and in previous Office Actions, based on the limited definition of R1c as set forth in paragraph [00246] of the reference and the exemplification of R1c as H:

    PNG
    media_image3.png
    210
    228
    media_image3.png
    Greyscale
, the examiner’s position remains that each of the compounds of the genus of XVc:

    PNG
    media_image1.png
    267
    228
    media_image1.png
    Greyscale
wherein 

    PNG
    media_image2.png
    33
    683
    media_image2.png
    Greyscale
would readily be envisioned by the skilled artisan in the chemical art at the time of the present invention.  In other words, looking at Formula XVc and Compound A, the skilled artisan in the chemical/pharmaceutical art could readily draw out each compound of Formula XVc wherein R1c is one of the 11 remaining groups.
Applicant also argues the stereochemistry of the compounds of Formula XVc which the Examiner refers to as “base compounds” differ from that of the instantly claimed compounds.  
However, contrary to applicant’s argument, the stereochemistry at C8, C9 and C14 are not shown in the structure of Formula XVc:

    PNG
    media_image1.png
    267
    228
    media_image1.png
    Greyscale
.  However, based on the stereochemistry shown in the exemplified compounds, including Compound A, which is encompassed by Formula 
XVc:

    PNG
    media_image3.png
    210
    228
    media_image3.png
    Greyscale
, the stereochemistry at positions C8, C9 and C14 are identical to that of the claimed compound.
For these reasons and those given in previous Office Actions, the rejection of claims 35-37 under 35 U.S.C. 102(a)(1) over Upasani et al. (WO 2013/056181 cited by applicant on IDS submitted 11/30/2016) is maintained. 

Claim Rejections - 35 USC § 103
The rejection of claims 35-37 under 35 U.S.C. 103 over Upasani et al. (WO 2013/056181 cited by applicant on IDS submitted 11/30/2016) is maintained. 
Upasani et al. teaches 3,3-disubstituted 19-nor pregnane compounds of the

    PNG
    media_image1.png
    267
    228
    media_image1.png
    Greyscale
wherein

    PNG
    media_image2.png
    33
    683
    media_image2.png
    Greyscale
, 
pharmaceutically acceptable salts and compositions thereof and exemplifies

    PNG
    media_image4.png
    207
    228
    media_image4.png
    Greyscale
(see the entire article, especially paragraphs 00246 and 1st  compound, row 5 of page 92 of paragraph 00250; claim 25, 1st compound, row 4 of page 185). The reference teaches pharmaceutical composition comprising the compound for use in treating CNS-related conditions such as depression (see for example, paragraphs 00255-00271, 00288, 00289; claims 25 and 27-28).
The instant claims differ from the reference by reciting a single compound, i.e., a more limited genus than the reference.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the species of the genus of Formula XVc taught by the reference, including that of the instant claims (i.e., the prior art compound wherein R1c is CH3), because an ordinary artisan would have the reasonable expectation that any of the species of the genus would have similar properties and, thus, the same use as the genus as a whole.
Additionally, hydrogen and methyl are considered obvious variants and, thus, the substitution of methyl for hydrogen on a known compound is not a patentable modification absent unexpected or unobvious results.  In re Wood, 199 USPQ 137.  It is also well known in the art that compounds having similar structure have similar properties.  Therefore, the ordinary skill in the art at the time of the invention would have the reasonable expectation that the two compounds would have similar properties.
Therefore, the instant claims are rendered prima facie obvious.
Response to Arguments
Applicant argues the general disclosure in Upasani that all the compounds disclosed therein are useful in treating CNS-related conditions, without more, does not provide the appropriate motivation under Eisai, to select Compound A as the lead compound.  According to applicant, 
the Federal Circuit has repeatedly made clear that potent and promising activity in the prior art trumps mere structural relationships in selecting a lead compound for the lead compound analysis; 
MPEP § 2143 cautions that “there must be some reason for starting with that particular lead compound other than the mere fact that the ‘lead compound’ exists.”; and
the only way the skilled worker would ever select Compound A over any of the other compounds for which activity is disclosed in Upasani is through the use of impermissible hindsight reconstruction based on the teachings of Applicant’s specification. 
Applicant also argues the prima facie case of obviousness based on structural similarity is rebuttable by proof that the claimed compounds possess unexpectedly advantageous or superior properties; that “Office personnel should not evaluate rebuttal evidence for its ‘knockdown’ value against the prima facie case… or summarily dismiss it as not compelling or insufficient” and states that “when evidence has been presented to rebut an obviousness rejection, it should not be evaluated simply for its ‘knockdown’ value.  Accordingly, applicant argues the Quirk Declaration submitted May 6, 2022 shows Compound A and the claimed compound have markedly different biological properties with respect to their off- target activities, in particular their androgen receptor activity. 
Applicant’s argument was considered but not persuasive for the following reasons.
First, in response to applicant's argument that the examiner's conclusion of 
obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  See MPEP § 2145 (X.A.).
As discussed above, the reference teaches a genus of compounds of Formula XVc:

    PNG
    media_image1.png
    267
    228
    media_image1.png
    Greyscale
wherein

    PNG
    media_image2.png
    33
    683
    media_image2.png
    Greyscale
, and exemplifies

    PNG
    media_image4.png
    207
    228
    media_image4.png
    Greyscale
.  Based on said teaching and the fact that hydrogen and methyl are obvious variants, making the prior art compound wherein R1c is methyl would have been obvious to the skilled artisan in the art at the time of the present invention as discussed above.  
Second, applicant seems to be arguing that the prior art compound be characterized as a “lead compound” before any modification can be made to show obviousness.  Applicant also seems to assume that the term "lead compound" has been defined by the Court in the same way as a researcher in the pharmaceutical field might view the term- i.e. as a compound having undergone preclinical and/or clinical trials or being the most active for a given activity.  
However, as evidenced by the Court in Eisai (87 USPQ2d 1452), cited by applicant, a “lead compound” includes any compound that an examiner or court would use as the basis for a structural obviousness argument. Note the reference to a "a known compound (i.e. a lead compound)" (bold emphasis added) on p.1455, first full paragraph is not as confining as applicants' interpretation.  Applicant’s attention is also directed to MPEP § 2143, I.A., which notes:
The Federal Circuit in Eisai makes it clear that from the perspective of the law of obviousness, any known compound might possibly serve as a lead compound: "Obviousness based on structural similarity thus can be proved by identification of some motivation that would have led one of ordinary skill in the art to select and then modify a known compound (i.e. a lead compound) in a particular way to achieve the claimed compound." Eisai, 533 F.3d at 1357, 87 USPQ2d at 1455. Thus, Office personnel should recognize that a proper obviousness rejection of a claimed compound that is useful as a drug might be made beginning with an inactive compound, if, for example, the reasons for modifying a prior art compound to arrive at the claimed compound have nothing to do with pharmaceutical activity. The inactive compound would not be considered to be a lead compound by pharmaceutical chemists, but could potentially be used as such when considering obviousness. Office personnel might also base an obviousness rejection on a known compound that pharmaceutical chemists would not select as a lead compound due to expense, handling issues, or other business considerations. However, there must be some reason for starting with that particular lead compound other than the mere fact that the "lead compound" exists. See Altana Pharma AG v. Teva Pharm.
Thus, in the examiner’s opinion there is no legal basis that a prior art compound 
selected to show obviousness based on close structural similarity and/or an equivalency teaching must be particularly singled out for its activity. The fact that it is taught to possess activity is sufficient and where there is no extrinsic evidence to doubt its activity, cannot be disqualified where the compound(s) has been otherwise shown to be an obvious variant of applicants’ invention.
Again, as discussed above, the reference teaches compounds of Formula XVc:

    PNG
    media_image1.png
    267
    228
    media_image1.png
    Greyscale
wherein

    PNG
    media_image2.png
    33
    683
    media_image2.png
    Greyscale
, and exemplifies

    PNG
    media_image4.png
    207
    228
    media_image4.png
    Greyscale
.  Based on said teaching, the skilled artisan would have the reasonable expectation that the prior art compound, wherein R1c is methyl, i.e., the claimed compound, would have the same properties as taught for the prior art genus.
Lastly, applicant argues unexpected advantageous or superior properties with reference to the Quirk Declaration submitted May 6, 2022.
The Quirk Declaration and applicant’s remark notes that Compound A and the claimed compound have markedly different biological properties with respect to their off-target activities, in particular their androgen receptor activity.  However, applicant does not show how said difference in androgen receptor activity would result in differences in the treatment of patients as taught by the reference and set forth in the present specification.  
According to applicant, unintended off-target androgen receptor agonist activity can result in deleterious effects and, thus, from a clinical perspective, it is important for drug candidates to be free of off-target androgenic effect in order to minimize adverse effects.  However, off-target androgenic effect might also be beneficial if the targeted condition(s) can benefit from said effect.  For example, like the present specification (see page 44, lines 8-9), Upasani et al. teaches the compounds are useful in treating depression.  The art teaches depression is associated with androgen decline and, thus, a person with depression would benefit from a compound as taught by Upasani that also has androgenic activity (see for example, US 7,759,520, Abstract; US 7,446,110, Abstract; US 2005/0080054, Abstract).
Therefore, applicant’s showing of androgenic property of Compound A is noted.  However, as noted above, applicant does not provide evidence that said difference in androgenic property would result in changes in the biological properties of the compounds, i.e., the use of the compounds as taught by the reference and the present invention.
In short, applicant’s argument of unexpected results were considered but not persuasive.  Also, as noted above and in previous Office Actions, applicant’s showings do not correlate to differences in the biological properties of the compounds.  Both Compound A and the corresponding methyl derivative, as claimed, are disclosed as being useful in treating similar conditions.
The examiner notes applicant’s argument that “Office personnel should not evaluate rebuttal evidence for its ‘knockdown’ value against the prima facie case… or summarily dismiss it as not compelling or insufficient” and states that “when evidence has been presented to rebut an obviousness rejection, it should not be evaluated simply for its ‘knockdown’ value.  
For the record, the rebuttal evidence were evaluated not for its “knockdown” value but what it showed.  They were not considered persuasive for the reasons given above and in previous Office Actions.  
In short, both the reference and the present invention set forth the use of the compounds for treating similar conditions.  Determining the effect of the compounds on different receptors requires only routine experimentation that would have been within the level of skill of the ordinary artisan at the time of the present invention.  Applicant has not provided any evidence that said differences in binding affinity for different receptors would change the biological properties of the compounds.  Again, as noted above, both the present specification and the reference set forth the treatment of similar conditions utilizing the compounds.
For these reasons and those given in the previous Office Action, the rejection of claims 35-37 under 35 U.S.C. 103 over Upasani et al. (WO 2013/056181 cited by applicant on IDS submitted 11/30/2016) is maintained.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARBARA P BADIO/Primary Examiner, Art Unit 1628